Citation Nr: 0430332	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  99 00-022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a special monthly pension for a surviving 
spouse based on the need for regular aid and attendance or on 
the account of being permanently housebound.



ATTORNEY FOR THE BOARD


S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1966 to 
December 1969.  He died in February 1977.  The appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the appellant's claim for a special monthly 
pension (SMP) based on the need for regular aid and 
attendance or on the account of being permanently housebound.  

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The appellant claims she needs the regular aid and attendance 
(A&A) of another person due to the severity of her right 
shoulder and elbow disability.  To support her claim, she 
submitted reports from three private physicians 
(see the VA Forms 21-2680 received in 1998).  These reports, 
however, do not fully address the necessary criteria to 
determine whether her claim has merit.  And the RO also has 
not obtained a VA examination to determine whether she needs 
the regular A&A of another person or is housebound (HB).



Dr. Herrera's September 1997 and May 1998 reports indicate 
the appellant had "impingement syndrome" in her right 
shoulder.  She complained of constant pain.  She said she had 
difficulty getting dressed.  She could walk without 
assistance, but could not do any cleaning or lawn 
maintenance.  It was noted the pain resulted in decreased 
grip and strength, and prevented her from performing the 
simplest of function.  Her posture and appearance were 
"excellent."  Dr. Herrera did not note whether she required 
daily personal health care service of a skilled provider.

Dr. Passick's May 1998 report indicates the appellant 
complained that it hurt to drive.  She also stated that it 
was difficult to dress, and that she could not clean her 
house.  She could walk without assistance and did not require 
any aids.  The diagnoses were lateral epicondylitis of the 
right elbow and a right rotator cuff tear.  The doctor did 
not note whether a skilled provider was needed on a daily 
basis.

Dr. Faucek's report (date unspecified, but also received in 
1998) indicates the appellant needed help with getting 
dressed, driving, cleaning, and outside work.  She had 
limited range of motion in her upper extremity and 
experienced a great deal of pain.  This affected "her 
ability to perform most activities of daily living including 
personal hygiene, and donning and buttoning clothing."  The 
diagnosis was severe adhesive capsulitis of the right upper 
extremity.  The doctor noted she required daily personal 
health care service of a skilled provider.

Under 38 U.S.C.A. § 1311(c) & (d) (West 2002), increased 
dependency and indemnity compensation (DIC) is payable to a 
veteran's surviving spouse who is in need of A&A, or who does 
not satisfy the requirements to receive A&A, but is HB.  See 
also 38 C.F.R. § 3.351(a)(3) & (4) (2004).  "In order for a 
surviving spouse to qualify for increased compensation based 
on a need for regular A&A, the claimant must show that he or 
she is blind, as specified in 38 C.F.R. § 3.351(c)(1) (1991); 
a patient in a nursing home, as specified in 38 C.F.R. § 
3.351(c)(2) (1991); or established a factual need for aid 
attendance, as specified in 38 C.F.R. § 3.352(a) (1991)."  
Smith v. Derwinski, 3 Vet. App 78, 79 (1992).  

The "permanently housebound" requirement is met when the 
surviving spouse is substantially confined to his or her home 
(ward or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities, which it is 
reasonable certain will remain through the surviving spouse's 
lifetime.  38 C.F.R. § 3.351(e) (2004).  Id.

Among the criteria for determining the need for A&A under 
38 C.F.R. § 3.352(a) is the inability of the claimant to 
dress or undress herself, and to keep herself ordinarily 
clean and presentable.  The private medical examination 
reports indicated the appellant had difficulty dressing 
herself, but did not state whether she was unable to do so.  
Furthermore, those examinations did not address all the 
criteria under 38 C.F.R. § 3.352(a), such as the frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed herself through loss of 
coordination or extreme weakness; inability to attend to the 
wants of nature; or incapacity to protect herself from the 
hazards or dangers incident to her daily environment.  So a 
VA medical examination is needed to determine whether any of 
the criteria under 38 C.F.R. § 3.352(a) are met.  See 38 
C.F.R. § 3.159(c)(4) (The Veterans Claims Assistance Act 
(VCAA) requires VA to provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.)

The appellant also submitted an authorization and consent to 
release information to the VA (VA Form 21-4142) from Dr. 
Passik at Putnum Hospital.  But it does not appear the RO 
ever attempted to obtain these records.  The VCAA requires VA 
to use reasonable measures to assist her in obtaining these 
records.  So a remand is also necessary for this reason.  See 
38 C.F.R. § 3.159(c)(1).

In addition, the appellant is receiving Social Security 
benefits, as shown by a copy of a July 1998 award letter.  
The duty to assist her also includes obtaining these records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Ask the appellant to provide the complete names 
and addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for disabilities requiring aid and 
attendance or resulting in housebound status.  Ask 
that she complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider listed.

	*This list should include, but is not limited to, 
all records from Dr. Passik.  

	Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2); 
	38 C.F.R. § 3.159(e).

	Also ask each treating source to provide a medical 
opinion as to whether the appellant requires 
regular aid and attendance or is permanently 
housebound.

2.	Contact the Social Security Administration (SSA) and 
obtain a copy of that agency's decision concerning the 
appellant's claim for disability benefits, including any 
medical records used to make the decision, copies of any 
hearing transcripts, etc.  



3.	Schedule a VA examination to obtain a medical opinion 
indicating whether the appellant needs the regular aid 
and attendance of another person or is housebound.  And 
to facilitate making this determination, the claims 
folder and a copy of this remand must be made available 
to and reviewed by the examiner prior to the 
examination.  All necessary testing should be done and 
the examiner should review the results of any testing 
prior to completion of the examination report.  The 
examiner must describe the nature of the appellant's 
disabilities and the effect they have on her ability to 
perform daily functions.  The examiner should answer 
each of the following questions.

(a)	Is the appellant able to dress or undress 
herself and keep herself ordinarily clean and 
presentable?

(b)	Dose she require frequent adjustment of any 
special prosthetic or orthopedic appliances that 
cannot be done without aid?

(c)	Is she unable to feed herself through loss of 
coordination of upper extremities or through 
extreme weakness, or unable to attend to the wants 
of nature?

(d)	Does she have incapacity, physical or mental, 
that requires care or assistance on a regular 
basis to protect her from hazards or dangers 
incident to her daily environment?

(e)	Does she have any disability that requires 
that she remain in bed?

(f)	Is she substantially confined to her dwelling 
and the immediate premises, and if so, is it 
reasonable certain that the disability or 
disabilities and resultant confinement will 
continue throughout her lifetime?

4.	Review the claims file.  If any development is 
incomplete, including if the examination report does not 
contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

5.	Then readjudicate the appellant's claim in light of the 
additional evidence obtained.  If her claim remains 
denied, prepare a supplemental statement of the case 
(SSOC) and send it to her.  Give her time to respond 
before returning the case to the Board for further 
appellate consideration.  

No action is required of the appellant until further notice 
is received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




